DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: the phrase “the rotor position” in second line from the bottom should be re-written as “a rotor position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “an claim 10 is indefinite because it merely states a function (an essentially constant inductance matrix is found in a rotor-flux-oriented coordinate system) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., an electric rotating machine and a controller, so it is unclear whether the function requires some other structure or is simply a result of operating the electric machine in a certain manner.
A suggestion for how applicant could resolve the unclear boundaries is:
amending the claim to specify how the signals are modified, provided such an amendment is supported by the specification. For example, the amendment could specify a particular structure that calculates the inductance matrix. Each of these amendments when interpreted in view of the specification would inform one of ordinary skill in the art of the metes and bounds of the functional limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 2, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over MORI et al. US Pub. No. 2018/0105201 A1.

Regarding claim 9, MORI discloses 
An electric rotating machine (See Fig. 9) comprising: at least one first multi-phase subsystem (Items 2, 4, 6, 8, 10, 12, 14, and 16) and a second multi-phase subsystem (Items 3, 5, 7, 9, 11, 13, 15, and 17), each of the at least one first multi-phase subsystem and the at least one second multi- phase subsystem having a respective winding group (Fig. 2 shows two windings. See para 0045), and a respective PWM-controlled inverter (Items 4 and 5. See para 0051 and 0052) configured to feed the respective winding group,; and a controller (Items 12 and 13) is configured to drive the at least one first multi-phase subsystem and the at least one second multi-phase subsystem, the controller configured to: change predefined voltages (v1u*’, v1v*’, vv1w*’, v2u*’, v2v*’, v2w*’. These voltages are changed by voltages v1uh*, v1vh*, v1wh*, v2uh*, v2vh*, and v2wh*) between a first controller sampling step and a second controller sampling step (See para 0060 and 0061. Currents are sampled by current detectors 2 and 3. See para 0049 and 0050), in that for each of the at least one first multi-phase subsystem and the at least one second multi-phase subsystem, respective high-frequency voltages (v1uh*, v1vh*, v1wh*, v2uh*, v2vh*, and v2wh*) are injected as well as the predefined voltages to achieve a position-dependent change in a respective current (See para 0066 and 0067. Currents i1u, i1v, i1w, i2u, i2v, and i2w are produced because of high-frequency voltages), the respective high-frequency voltages being 

MORI does not explicitly say “wherein the respective winding groups of the at least one first multi-phase subsystem and the respective winding groups of the at least one second multi-phase subsystem being electrically offset with respect to one another by essentially 3600. However, MORI discloses that the phase difference is not limited to 30 degrees. As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the offset essentially 0 or 00 in order to reduce cogging. The offset of 3600 or 00 helps to reduce the torque cogging or ripple. 

Regarding claim 2, MORI discloses 
the changing the predefined voltages further comprising: selecting the respective high-frequency voltages such that the respective high-frequency voltages have phase positions offset with respect to one another by an n-multiple of 3600 divided by a number of subsystems of the at least one first multi-phase subsystem and the at least one second multi- phase subsystem , where n is an integer. (See para 0104. Here n is equal to 2. Hence, the offset is 1800)

Regarding claim 1, MORI discloses 
 A method for determining a rotor position of an electric rotating machine  having at least one first multi-phase subsystem and at least one second multi-phase subsystem each of the at least one first multi-phase subsystem and the at least one second multi-phase subsystem having a respective winding group and a respective PWM-controlled inverter configured to feed the respective winding group, the respective winding groups of the at least one first multi-phase subsystem and the respective winding groups of the at least one second multi-phase subsystem being arranged offset electrically by essentially 3600 to one another, of the method comprising: changing predefined voltages of a controller configured to drive the at least one first multi-phase subsystem and the at least one second multi- phase subsystem between a first controller sampling step and a second controller sampling step, in that for each of the at least one first (See claim 9 rejection for detail)

Regarding claim 10, MORI discloses 
, wherein the respective winding groups of the at least one first multi-phase subsystem and the respective winding groups of the at least one second multi-phase subsystem are connected to one another such that an essentially constant inductance matrix (Ld and Lq) is found in a rotor-flux-oriented coordinate system (See para 0047 and 0048).  

Regarding claim 11, MORI discloses 
.


Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846